



EXHIBIT 10-28



December 2, 2015




Joanne Lipman
316 West 79th Street
New York, NY 10024


Dear Joanne,


I am pleased to extend you an offer to join our team here at Gannett Co. Inc. as
Senior Vice President, Chief Content Officer reporting to Bob Dickey, CEO. The
total compensation package is detailed below. This is a full-time exempt
position.


ANNUAL BASE SALARY:                 $500,000
ANNUAL PERFORMANCE BONUS (target):     65% or $325,000
LONG TERM INCENTIVE (target):         115% or $575,000
TOTAL COMPENSATION (target):         $1,400,000
PROPOSED START DATE:            December 28, 2015




Performance Bonus: You will be eligible to participate in an annual bonus
program. Your initial target bonus is 65% of your base salary or $325,000. For
the 2016 performance year, your bonus award will be paid, based on performance
against your Key Performance Indicators (KPIs), in February 2017. The 2016 bonus
will have a minimum payment of $250,000 contingent based on your on-going
employment through the payment date. Please keep in mind that Gannett reserves
the right to alter, amend or terminate this bonus program at any time and for
any reason.


Sign-On Bonus: You will receive a one-time signing bonus of $100,000 (gross) as
soon as practical after your first day worked. In the event you choose to
voluntarily terminate within a 12-month period from your start date, you agree
to reimburse the company the full sign-on amount.


Long term incentive: You will be eligible to participate in the Gannett 2015
Omnibus Incentive Compensation Plan at an initial target rate of 115% (60%
TSRs/40% RSUs) or $575,000. Please keep in mind that Gannett reserves the right
to alter, amend or terminate this plan at any time and for any reason. Your
participation in this plan shall be determined by the Executive Compensation
Committee of Gannett’s Board of Directors.


Relocation: A location stipend of $5,000 (net) per month will be provide to you
for the first 12 months of your employment with Gannett Co. Inc. This stipend is
provided to cover all travel related expenses to our headquarters in McLean, Va.




Office: 703.854.3457 · DHarmon@gannett.com
Gannett Co., Inc. · 7950 Jones Branch Drive · McLean, VA. 22107

--------------------------------------------------------------------------------





Benefits: Upon the appropriate waiting period for each plan, you will be
eligible for all the standard Gannett benefits programs, including health
insurance, 401K, life insurance, etc. Please note that your health/dental/vision
insurance begins on the first day of the month following from your start date.
You will receive additional information detailing your employee benefits at the
New Employee Orientation.


Paid Time Off/Holidays: You will be eligible for accrued Paid Time Off (PTO) for
up to 25 days annually. We also observe seven regular holidays each year: New
Year’s Day

Martin Luther King, Jr. Day Memorial Day, Independence Day,


Labor Day,


Thanksgiving Day, and Christmas Day. In addition to these regular holidays,
full-time employees are eligible for three floating holidays each calendar year
to observe other national or religious holidays, celebrate a birthday or
anniversary, or handle personal or family matters.
Confidentiality: You recognize and acknowledge that certain confidential
business and technical information of Gannett Co., Inc. that includes,
information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, program
strategies and information, databases and information systems, analyses, digital
products, profit margins or other proprietary information used by Gannett is a
valuable, special and unique asset of Gannett. You shall not, at any time
whether during the term or after the termination of your employment with Gannett
or any of its affiliates, or the expiration of this Agreement, use such
information, or any part thereof, or disclose such information to any person,
firm, corporation, association or other entity for any purpose other than for
the benefit of Gannett Co., Inc.
Employment Agreements: During the course of the interview process, you advised
the Company that you were not subject to an employment agreement with your
current employer, and also that you have not signed any agreements with your
current or any former employers that in any way limit what you can and cannot do
after leaving their employment. This offer of employment is being made on that
basis and your signature of acceptance of this offer is confirmation of that
information. This employment relationship is considered “at will” and may be
terminated by you or by us at any time.





--------------------------------------------------------------------------------





Offer Contingency: This offer is contingent upon your successful completion of
the pre-employment drug screening, personal background check, reference check
and review of applicable employment agreements. You represent that all
information provided to Gannett or its agents with regard to your background is
true and correct.


We are thrilled at the prospect of you joining Gannett Co. Inc. in what we
expect will be a mutually rewarding relationship and productive experience.
Should the terms of the offer be acceptable, we would appreciate you confirming
your agreement with your signature below by close of business on December 8th,
2015. If you have questions, please feel free to contact me in the office at
703-854-3457.


Best regards,


Dave Harmon
Chief People Officer




Acceptance:


Signature: /s/ Joanne Lipman                Date: 12/2/15            
Joanne Lipman


cc: Robert Dickey



